Citation Nr: 1031077	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  04-24 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased initial (compensable) rating for 
bilateral defective hearing.

REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to October 1969 
and from September 1970 to September 1974.  He was born in 1945.

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified in support of these claims at a Travel 
Board hearing held at the VARO in February 2007, before the 
undersigned Veterans Law Judge.

In a decision in September 2007, the Board denied entitlement to 
service connection for posttraumatic stress disorder (PTSD), 
tinnitus, and diabetic retinopathy.  The Board also held that new 
and material evidence had been submitted and accordingly, the 
claims for entitlement to service connection for hepatitis and 
left ear hearing loss were reopened; that left ear hearing loss 
was a result of service; and remanded the case for the 
consideration on the substantive merits of the hepatitis issue, 
as well as hypertension and the evaluation of the now service-
connected bilateral hearing loss.

In subsequently effectuating the Board's grant with regard to the 
hearing loss in the left ear, the date assigned was from the date 
of the original claim (June 27, 2003); a noncompensable rating 
was assigned for the bilateral defective hearing and that issue 
is now before the Board as stated on the front cover of this 
decision for further appellate review.

In a rating action in October 2009, service connection was also 
granted for hepatitis, resolving that appellate issue; a 
noncompensable rating was assigned for that disability.   See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned for 
the disability or the effective date of service connection].

In February 2010, the appellant's claim was referred for a 
medical opinion by an expert of the Veterans Health 
Administration (VHA) pursuant to 38 U.S.C.A. § 7109 (West 2002).  
In April 2010, the expert medical opinion was received and was 
referred to the appellant for review and the submission of any 
additional evidence or argument.  In June 2010, the Veteran's 
representative presented additional written arguments on the 
Veteran's behalf.  


FINDINGS OF FACT

1.  The aggregate evidence preponderates against a finding that 
the Veteran developed hypertension in or as a result of service 
or as a result of any service-connected disability to include 
diabetes mellitus.

2.  Repeated audiometric testing reveals that the Veteran's 
service-connected hearing loss is consistently no worse than 
Level I or II in either ear, does not present an unusual type of 
loss, has not required hospitalization and had not caused him to 
have unusual time lost from work; he utilizes amplification aids. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, 
may not be so presumed and is not due to service-connected 
disability(ies).  38 U.S.C.A. §§ 1110, 1131, 1137, 1153 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306, 3.307, 3.309 (2009) . 

2.  The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.85-4.87, Diagnostic Code (DC) 6100 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).   

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim, and this 
correspondence was sent to him initially after his claim and on 
subsequent occasions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2009).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

As to claims for increase, the U.S. Court of Appeals for Veteran 
Claims (Court) previously held that a detailed notice, tailored 
to the specific aspects of each claim, must be provided under 38 
U.S.C.A. § 5103(a).  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Federal Circuit Court reversed that 
decision, holding that what is required is generic notice of the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment and 
earning capacity, as well as general notice regarding how 
disability ratings and effective dates are assigned.  Vazquez-
Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 
4, 2009).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the Veteran's claim for a higher initial 
rating for his hearing loss is a downstream issue from his claim 
for entitlement to service connection for such bilateral 
disability.  The RO effectuated the Board's September 2007 grant 
of service connection for left ear hearing loss in a February 
2008 rating decision, and continued a 0 percent rating for 
bilateral hearing loss. The Veteran then argued that he should 
have received a higher rating for this disability.  In these 
types of circumstances, VA is not required to issue a new VCAA 
letter.  See VAOPGCPREC 8-2003.  In this precedential opinion, 
the General Counsel held that although VA is required to issue a 
statement of the case (SOC) if the downstream issue is not 
resolved,  38 U.S.C.A. § 5103(a) does not require separate notice 
of the information and evidence that is necessary to substantiate 
the newly raised issue.  Id.  Here, the Veteran's claim was 
readjudicated and a supplemental statement of the case (SSOC) was 
issued in October 2009.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court in essence held that the 
burden of proving harmful error must rest with the party raising 
the issue, the Federal Circuit's presumption of prejudicial error 
imposed an unreasonable evidentiary burden upon VA and encouraged 
abuse of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).

As to the issue of service connection, the Board finds that the 
RO has satisfied the duty to notify and assist under the VCAA.  
The Board finds that the content of the August and October 2003 
and March 2006 letters letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Although some of the notices were not sent until 
after the initial rating denying the claim, the Board finds that 
any defect with respect to the timing of the required notice was 
harmless in that his claim was fully developed and readjudicated 
after notice was provided.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006).  Then and since including at the hearing and via the 
substance of the earlier remand, the Veteran was advised of the 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  The 
Board finds that the purpose behind the notice requirement has 
been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of the claim.  He has indicated that he has no other 
information or evidence to substantiate the claim.

The appellant has demonstrated actual knowledge of, and has acted 
on, the information and evidence necessary to substantiate the 
pending claims for a higher rating and service connection, 
including secondary service connection.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that 
appellant had demonstrated actual knowledge of the information 
and evidence necessary to establish the claim).  Moreover, the 
Veteran has not demonstrated any prejudicial or harmful error in 
VCAA notices provided.  See Shinseki v. Sanders, supra. 

In addition, it appears that all obtainable evidence identified 
by the appellant relative to the claim has been obtained and 
associated with the claims file, and that he has not identified 
any other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of the current appeal, 
nor has he suggested in any way that there is any prejudice due 
to a lack of proper VA notice or assistance.

The Veteran was afforded VA examinations pertinent to both 
claims, during which examiners addressed whether the disabilities 
at issue in this decision were present and to what extent, and as 
appropriate, a nexus opinion was provided.  Since then, the 
veteran has not alleged that the reports of these examinations 
are inadequate to decide the claims now at issue in this 
decision.   In ensuring that all appropriate opinions were of 
record, the Board also obtained a VHA expert opinion.   

Accordingly, we find that VA has satisfied its duty to assist the 
appellant in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  

Hypertension
Criteria 

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303(a), 
3.304.  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  When a condition 
noted during service is not shown to be chronic, or the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury in 
service; and (3) medical evidence of a nexus between the claimed 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).

In addition, the law provides that, where a Veteran served ninety 
days or more of active military service, and certain chronic 
diseases, including hypertension, become manifest to a degree of 
10 percent or more within one year after the date of separation 
from such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).

Secondary service connection may also be established for 
disability which is proximately due to or the result of service-
connected disability. 38 C.F.R. § 3.310(a); see Allen v. Brown, 7 
Vet. App. 439 (1995).

38 C.F.R. § 3.310, the regulation concerning secondary service 
connection, was amended effective October 10, 2006.  See 71 FR 
52744-47, (Sept. 7, 2006).  The intent was to conform to the 
regulation to Allen v. Brown, a U.S. Court of Appeals for 
Veterans Claims decision that clarified the circumstances under 
which a Veteran may be compensated for an increase in the 
severity of an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition. Any increase in 
severity of a nonservice- connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless the 
baseline level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before the 
onset of aggravation or by the earliest medical evidence created 
at any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity of 
the nonservice- connected disease or injury.  See 38 C.F.R. § 
3.310 (2009).

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a baseline 
level of disability for the non-service-connected condition prior 
to the aggravation. Because the new law appears more restrictive 
than the old, and because the Veteran's appeal was already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to October 10, 
2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects).

Hypertension, standing alone and not the result of diabetes-
induced renal disease, i.e., essential hypertension, is not found 
among the complications of diabetes mellitus.   Flynn v. Brown, 6 
Vet. App. 500, 506 (1994).  

There are also two notes to DC 7101, which sets forth the 
criteria for the evaluation of service-connected hypertensive 
cardiovascular disease and in the first note it is stated that 
"[f]or purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm."  For VA purposes, 
hypertension means that the diastolic blood pressure [the bottom 
number] is predominantly 90 mm or greater, and isolated systolic 
hypertension means that the systolic blood pressure [the top 
number] is predominantly 160 mm or greater with a diastolic of 
less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, 
NOTE (1) (2001).  Further, hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, NOTE (1) (2009)

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 61 (1991).

It is also noted that in this as in any other case, it remains 
the duty of the Board as the fact finder to determine credibility 
in any number of contexts, whether it has to do with testimony or 
other lay or other evidence.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).   In general, lay individuals may not 
render medical conclusions ( see Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992)); however , a lay statement may be made which 
relays the visible symptoms of a disease or disability or the 
facts of observed situations or circumstances, see Caldwell v, 
Derwinski, 1 Vet. App. 466, 469 (1991), after which a decision 
must be made as to the credibility thereof in the context of 
probative medical evidence, see Rowell v. Principi, 4 Vet. App. 
9, 19 (1993).  

The Court has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).   In determining whether documents submitted by a Veteran 
are credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 
(1995); see also Pond v. West, 12 Vet. App. 341, 345 (1999)

In any event, the Board has the clear duty to assess the 
credibility and weight to be given the evidence.  The Board is 
not competent to supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991); however, following the point at which it is 
determined that all relevant evidence has been obtained, it is 
the Board's principal responsibility to assess the credibility, 
and therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000). 

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

The Board has an obligation to provide adequate reasons and bases 
supporting this decision, but there is no requirement that every 
item of evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  The Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Factual Background and Analysis

The Veteran asserts that he either developed hypertension in 
service or soon thereafter, or that his hypertension is due to 
his service-connected diabetes.

Blood pressure readings were taken on a number of occasions in 
service and all were within normal range as defined above and he 
denied that he had a history of hypertension.  Specifically, the 
following readings were recorded:  129/74 (September 1966); 
124/85 (October 1969);  124/78 (February 1974); 118/88 (August 
1987); 118/80 (June 1988); 110/70, 122/78 (July 1988); 114/68 
(July 1989); 118/82 (May 1990); 110/80 (December 1991).

Private treatment records after service commencing in 1998 show 
repeated normal blood pressure readings with occasional 
elevations (e.g., 144/90, 146/92 (March 2000) and more frequently 
since 2004 for which he has been given medications.

On VA examination in January 2004, the Veteran reported having 
borderline hypertension but this was inconsistent.  On 
examination, readings were 143/79, 140/80 and 140/82.  He did not 
claim or manifest any heart disease.  He said he had had a 
diagnosis of diabetes for about 7 years and he took Glycophage 
with fair control.  The examiner concluded that he had no heart 
disease and no definite hypertension.

Clinical reports in January 2005 showed periodically elevated 
readings (e.g., 159/79) and a diagnosis of "elevated blood 
pressure without hypertension".  A similar finding was recorded 
in October 2006.

At the personal hearing, the Veteran testified that he was not 
told in service or at separation that he had hypertension.  Tr. 
at 15.  He said he had been diagnosed with hypertension when he 
went to VA.  Tr. at 15-16.  It was his belief that it was due to 
his diabetes and followed soon thereafter.  Tr. at 16.

On VA examination in May 2008 and addendum, the examiner noted 
that his diagnosis of hypertension had been about 4 years before.  
He continued to take medications.  The examiner opined that he 
saw no evidence of elevated blood pressures or hypertension 
during service or for some time thereafter, and thus hypertension 
was less likely than not due to service.  

In February 2010, the Veteran's claims file was reviewed by a VHA 
specialist for the purpose of providing a nexus opinion as to 
secondary service connection, including the aggravation aspect of 
such claim.  The doctor first stated that it had been noted by 
other reviewers that there is no medical evidence that diabetes 
is a cause of hypertension; otherwise, the doctor recognized that 
the purpose of the opinion was to include possible aggravation.  
The doctor indicated that there was no current medical evidence 
that the Veteran had any complications of hypertension, 
particularly cardiovascular disease and renal disease.  In the 
event of some future complications, then a connection might be 
established between diabetes and the long-term effects of 
hypertension.  The conclusion by the doctor was no evidence of 
any current relationship.       

Initially, the Board observes that the Veteran is entitled to 
make observations but he cannot provide a competent opinion that 
his hypertension is causally related to military service or his 
diabetes.  The Board acknowledges that the Veteran's own lay 
statements may in some instances be sufficient to establish a 
current diagnosis. In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007), the Federal Circuit determined that lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two as 
well. Whether lay evidence is competent and sufficient in a 
particular case is a fact issue. 

Competent medical evidence is not necessarily required when the 
determinative issue involves either medical etiology or a medical 
diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F 
.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. Sept 14, 2009).

Here, the Board finds that the Veteran is not competent to offer 
a medical opinion as to whether service- connected diabetes or 
service is related in some way to his current hypertension.  The 
Board is sympathetic with the Veteran.  Nonetheless, competent 
medical evidence is still required to support this claim. 
Opinions as to etiology, hypertension in this case, are within 
the realm of medical personnel and not laypersons, such as the 
Veteran.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992).

The evidence of the passage of many post-service years before 
documentation of hypertension along with otherwise normal interim 
findings contradict any assertions that he has had hypertension 
in or soon after service.  As such, service connection on a 
presumptive basis is not in order.  38 C.F.R. §§ 3.307, 3.309.   
The Veteran's sworn testimony was that he was not told that he 
had hypertension during service or for years thereafter.  Tr. 15.  
Accordingly, service connection based on continuity of 
symptomatology is not in order.  38 C.F.R. § 3.303(b).  Further, 
a prolonged period without medical complaint can be considered, 
along with other factors concerning the claimant's health and 
medical treatment during and after military service, as evidence 
of whether a disability was incurred in service or whether an 
injury, if any, resulted in any chronic or persistent disability 
which still exists currently.  See Maxson v. Gober, 230 F. 3d 
1330 (Fed. Cir. 2000).

Of great probative weight are the medical expert opinions that 
clearly and unequivocally dissociate the disorder with the 
Veteran's service and service-connected diabetes.  Therefore, to 
the extent that lay testimony/statements have some probative 
value, they are far outweighed by the nexus opinions provided by 
several experts.  See Buchanan v. Nicholson, supra.  The 2004 and 
2008 VA examiners are competent to render such diagnoses (or lack 
thereof) and/or an opinion as to etiology.  Moreover, the 2008 
examiner reviewed the file, including prior relevant examinations 
and provided reasons for his conclusions as to a nexus opinion. 
The examination was adequate and the examiner's conclusion 
carries much probative weight.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  The VHA expert also reviewed the Veteran's 
claims file and provided a response and rationale as to secondary 
service connection.  Again, this deliberative approach lent to a 
sufficient opinion.  The Veteran's other physicians have never 
linked his hypertension to service or diabetes and the medical 
evidence does not otherwise link the current disorder with 
military service or any service-connected disability.   

In summary, the record fails to show competent and probative 
evidence of hypertension in service or for years thereafter, and 
the preponderance of the evidence is against a finding that the 
condition is due to or aggravated by service or service-connected 
disability.  Therefore, the Board finds that the preponderance of 
the evidence is against the claim, and the appeal must therefore 
be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Bilateral Defective Hearing
Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder.  38 U.S.C.A. § 1155.  Separate rating 
codes identify the various disabilities.  38 C.F.R. Part 4.  In 
determining the level of impairment, the disability must be 
considered in the context of the entire recorded history, 
including service medical records.  38 C.F.R. § 4.2.  An 
evaluation of the level of disability present must also include 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.  VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The assignment of a particular diagnostic code is dependent on 
the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  In reviewing the claim for a higher rating, the 
Board must consider which code or codes are most appropriate for 
application of the case, and provide an explanation for the 
conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear that 
to deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

The Board notes that this is a case in which the Veteran has 
expressed continuing disagreement with the initial rating 
assignment.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect entitlement 
to a higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Evaluations of defective hearing range from noncompensable to 100 
percent for service-connected bilateral hearing loss.  These 
evaluations are based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
testing together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 1000, 
2000, 3000, and 4000 hertz (Hz).  To evaluate the degree of 
disability from defective hearing, the Rating Schedule 
establishes eleven auditory acuity levels from Level I, for 
essentially normal acuity, through Level XI, for profound 
deafness. 38 C.F.R. §§ 4.14, 4.85, Diagnostic Code 6100 (2007).  
In sum, a zero percent evaluation is provided where hearing in 
the better (or in this case, nonservice-connected and not totally 
deaf) ear is I and hearing in the other ear is I through IX.  38 
C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids but the 
impact thereof is contemplated in the schedular evaluations; the 
results of the above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

Under 38 C.F.R. § 4.86(a), when the pure tone thresholds at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) 
is 55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher numeral.  
Each ear is to be evaluated separately.  Id.  When the puretone 
threshold is 30 decibels or less at 1000 Hz, and 70 decibels or 
more at 2000 Hz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(b).  The application of these provisions is not applicable 
in this case.   

Where there is an exceptional pattern of hearing impairment as 
defined in 38 C.F.R. § 4.86, numeric designations of hearing 
acuity may be alternatively derived based on pure tone thresholds 
alone, under Table VIA.  38 C.F.R. § 4.85(c).  

The Court has noted that the assignment of disability ratings for 
hearing impairment are basically arrived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

However, a recent Court decision has admonished that audiologists 
must describe the effects of the hearing loss on occupational 
functioning and daily activities so that it can be determined 
whether an extraschedular evaluation may be assigned.  See 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In Martinak, the 
Court specifically pointed out that, unlike the schedular rating 
criteria for rating hearing loss, the extraschedular provisions 
do not rely exclusively on objective results to determine 
entitlement. 

In exceptional cases where the schedular evaluation is found to 
be inadequate, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

The Board has the clear duty to assess the credibility and weight 
to be given the evidence, and is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, following 
the point at which it is determined that all relevant evidence 
has been obtained, it is the Board's principal responsibility to 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its entirety.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 (Fed. 
Cir. 2000).  The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

Similarly, it is well established that while someone who is a 
layperson is not considered capable of opining on matters 
requiring medical knowledge, they are permitted to provide 
observations.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

The Board has reviewed all the evidence in the appellant's claims 
file.  Although there is an obligation to provide adequate 
reasons or bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background and Analysis

Audiometric and other evaluations in service are of record for 
comparison purposes.

The Veteran's initial VA audiometric evaluation of record was in 
January 2004.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
15
65
70
70
LEFT
--
15
15
40
35

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 100 percent in the left ear.  The 
examiner certified that only the results which reflected his 
actual loss had been reported.  Clinical records from about the 
same time show that he was fitted for a hearing aid. 

On a VA audiometric evaluation in May 2008, on the authorized 
audiological evaluation, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
55
65
75
LEFT
10
15
15
10
35

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  Clinical records at about the same time 
show hearing aid reevaluation.

In this case, there is no basis for finding that the audiometric 
results as certified are not reflective of the Veteran's actual 
hearing loss.  These results are internally consistent and have 
been reported above in pertinent part.  The Board acknowledges 
the Veteran's contention that his hearing loss is disabling to a 
compensable degree. However, the noncompensable rating assigned 
reflects the greatest degree of disability objectively shown (by 
repeated official audiometry) during the period of the appeal.  
As the evaluation of hearing loss must be based on authorized 
objective testing, the Board predicates its determination on the 
results of the most recent series of audiometry.  And since there 
has been no significant fluctuation in the test results, there is 
no need to stage the ratings.  See Fenderson, Hart, supra.  A 
doubt is not raised in that regard to be resolved in his favor.

Finally, the Board has considered whether the Veteran's claim 
warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  The 
Board is aware of the Veteran's complaints that his bilateral 
defective hearing disability affects him daily, and the VA 
examination reports did contain the pertinent history.  However 
there are no aspects of this disability which are not 
contemplated in the schedular rating criteria.  See 38 U.S.C.A. § 
1155 (Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment of 
earning capacity).  Therefore, referral to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The 
Court stated that the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Id. at 115.  If 
the schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.  Such 
is the case here.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a total disability rating by reason of individual unemployability 
due to service-connected disability (TDIU) claim is part of an 
increased rating claim when such claim is raised by the record.  
The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds that a 
claim for a TDIU is not raised by the record as the evidence of 
record fails to show that the Veteran is unemployable.



ORDER

Service connection for hypertension is denied.

An increased initial (compensable) rating for bilateral defective 
hearing is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


